1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   KENT EGBERT,                                    Case No.: 2:19-cv-01324-JAD-EJY
20

21                  Plaintiff,                       STIPULATION AND ORDER TO
                                                     EXTEND TIME FOR PLAINTIFF TO
22                                                   RESPOND TO MOTION TO DISMISS
     vs.
23
     CENLAR FEDERAL SAVINGS BANK;
24   EQUIFAX INFORMATION SERVICES, LLC; [SECOND REQUEST]
     and TRANS UNION LLC,
25
                    Defendants.
26
            Plaintiff Kent Egbert (“Plaintiff”), by and through his counsel of record, and Defendant
27
     Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [SECOND REQUEST] - 1
1           1.       On July 31, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
            2.       On September 19, 2019, Trans Union filed a Motion to Dismiss the Complaint
3
     [ECF Dkt.13].
4
            3.       On October 2, 2019, the Court granted the Parties’ stipulation to extend time for
5

6    Plaintiff to respond to Trans Union’s Motion to Dismiss. [ECF Dkt. 15].

7           4.       Plaintiff’s Response is due October 17, 2019.
8
            5.       Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days
9
     to continue engaging in settlement discussions to hopefully reach a resolution without burdening
10
     the Court with potentially unnecessary briefing. The parties believe they are very close to settling,
11

12   so this extension will aid in judicial economy. As a result, both Plaintiff and Trans Union hereby

13   request this Court to further extend the date for Plaintiff to respond to Trans Union’s Motion to
14
     Dismiss Complaint until October 31, 2019 and to extend the date for Trans Union to file their
15
     Reply until November 7, 2019. This stipulation is made in good faith, is not interposed for delay,
16
     and is not filed for an improper purpose.
17

18          IT IS SO STIPULATED.
            Dated October 14, 2019.
19
      KNEPPER & CLARK LLC                               QUILLING, SELANDER, LOWNDS, WINSLETT
20                                                      & MOSER P.C.
      /s/ Shaina R. Plaksin
21
      Matthew I. Knepper, Esq.                          /s/ Jennifer Bergh
22    Nevada Bar No. 12796                              Jennifer Bergh, Esq.
      Miles N. Clark, Esq.                              Nevada Bar No. 14480
23    Nevada Bar No. 13848                              6900 N Dallas Parkway, Suite 800
24
      Shaina R. Plaksin, Esq.                           Plano, TX 75024
      Nevada Bar No. 13935                              Email: jbergh@qslwm.com
25    5510 So. Fort Apache Rd, Suite 30
      Las Vegas, NV 89148                                 IT IS SO ORDERED.
26    Email: matthew.knepper@knepperclark.com
27
      Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com    ____________________________
28                                              United States
     STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF       DistrictTOJudge
                                                        TO RESPOND       MOTION TO DISMISS
     [SECOND REQUEST] - 2                       Dated: October 15, 2019
1

2
     HAINES & KRIEGER LLC
3    David H. Krieger, Esq.
     Nevada Bar No. 9086
4    8985 S. Eastern Avenue, Suite 350
     Las Vegas, NV 89123
5
     Email: dkrieger@hainesandkrieger.com
6
     Counsel for Plaintiff
7
     CLARK HILL PLLC                           WOLFE & WYMAN LLP
8
     /s/ Jeremy J. Thompson                    /s/ Andrew A. Bao
9
     Jeremy J. Thompson, Esq.                  Andrew A. Bao, Esq.
10   Nevada Bar No. 12503                      Nevada Bar No. 10508
     3800 Howard Hughes Parkway, Suite 500     6757 Spencer Street
11   Las Vegas, NV 89169                       Las Vegas, NV 89119
12   Email: jthompson@clarkhill.com            Email: aabao@wolfewyman.com

13   Counsel for Defendant                     Counsel for Defendant
     Equifax Information Services LLC          Cenlar Federal Savings Bank
14

15

16                                               Egbert v. Cenlar Federal Savings Bank et al
                                                                    2:19-cv-01324-JAD-EJY
17
                               ORDER GRANTING
18
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
19                       MOTION TO DISMISS COMPLAINT

20
           IT IS SO ORDERED.
21

22                             ________________________________________
                               UNITED STATES DISTRICT JUDGE
23
                                               Dated: _______________
24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [SECOND REQUEST] - 3
